Title: To John Adams from William C. Somerville, 8 May 1823
From: Somerville, William C.
To: Adams, John


				
					Sir
					Baltimore May 8h. 1823
				
				I have taken the liberty to forward you by mail a volume of Letters on the past & present State of France, which I beg you to accept as a testimonial of my high sense of the services you have rendered to the cause of real freedom—I cannot flatter myself with the belief that their perusal will afford you any information since they relate to a period of history with which you are perfectly familiar; but I would indulge the hope that, (notwithstanding the many errours into which I may have fallen from inexperience of the world) you may derive some little entertainment from them, and that their general sentiments may meet your approbation—With the highest respect / I am Your Ob. hum: Servant
				
					Wm C: Somerville
				
				
			